Title: To John Adams from Herr von Low, 2 April 1782
From: Low, Herr von
To: Adams, John



Neuwied d: 2.April. 1782
Hochwohlgebohrner Herr Insonders Höchstzuverehrender Herr Ministre!

Nachdem man vor kurzer Zeit in verschiedenen öffentlichen deutschen Blättern zu wiederholtenmalen die Bekanntmachung gelesen, daß die vereinigten Staaten von Nord-America erfahrene Ingenieure in ihre Dienste zu engagieren suchen, und selbigen vorzüglich gute Conditiones vorlegen würden; So habe dem Verlangen eines meiner Freunde, welcher als practischer Ingenieur in französischen Diensten gestanden, ein Genüge leisten, und Ew. Hochwohlgebohrn um nähere Bestimmung obgedachter Conditionen gehorsamst ersuchen, allem voraus als dem mein Freund, welcher gegenwärtig in Geschäften verreist ist, selbst schriftlich weiter in dieser Sache zu tractiren und sich Ew. Hochwohlgebohrn’ hohen protection zu empfehlen nicht verfehlen wird. Indeßen habe ich vor meine Person die Ehre Dieselben um geneigteste Rück-Antwort auf gegenwärtiges gehorsamst zu ersuchen, mit allem Respect beharrend Ew. Hochwohlgebohrn Gehorsamster Diener 

von LowDirectorial Secretair beym Westphälischen Reichs Grafen-Collegio

